Citation Nr: 1738235	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right wrist tenosynovitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2016, the Veteran's attorney withdrew from the case and he has not acquired new representation.  In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding has been associated with the claims file. 

The Board observes that in analyzing the evidence discussed below, it has an obligation to provide the Veteran with the "benefit of the doubt" on any material questions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


FINDING OF FACT

The competent and credible evidence of record is at least in relative equipoise as to whether the Veteran's additional disability, right wrist tenosynovitis, was caused by an instance of fault by VA in providing treatment.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for right wrist tenosynovitis is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional disability caused by reportedly having his right hand caught in a magnetic resonance imaging (MRI) machine in June 2010 at a VA Medical Center (VAMC).  In order to prevail on his particular claim, the Veteran will need to show the following elements: (1) evidence of additional disability, that was (2) caused by the June 2010 MRI, due to (3) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Veteran has essentially testified that he was originally diagnosed with carpal tunnel syndrome and that following the June 2010 MRI he received the additional diagnosis of tenosynovitis.  The Board acknowledges that he is competent to report contemporaneous medical diagnoses made by qualified professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When augmented by the Veteran's testimony, VA treatment records show a competent and credible diagnosis of carpal tunnel syndrome in May 2010 and a competent and credible diagnosis of tenosynovitis immediately following his June 2010 MRI.  Affording him the benefit of the doubt, the Board finds the Veteran incurred an additional disability.  See 38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the question of causation, the Board observes that the Veteran's treating clinician at the VAMC has effectively admitted that his right hand was actually stuck in the MRI machine.  See VA Treatment Records, 8 (Oct. 29, 2010) (VBMS) ("patient had an MRI done in June 2010 at which time his hand got stuck in the machine followed by swelling the next day . . .").  When augmented by the Veteran's testimony, it is clear that the immediate development of additional disability, right wrist tenosynovitis, was not a mere coincidence, rather, there was actual and direct causation; affording the Veteran the benefit of the doubt, the Board finds that the second element has been met.  See 38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board now turns to proximate cause.  In this case the Veteran has competently and credibly testified that his hand was placed in the MRI too tightly and that he repeatedly informed VAMC staff of his dire situation, which they ignored to his detriment.  Despite his complaints of pain, VAMC staff reportedly continued to tighten the MRI equipment on his wrist, to the point that it required hours to eventually free his hand.  Notably, these statements of the Veteran have not been denied or rebutted by VAMC staff.  See, e.g., VA Treatment Records, 8 (Oct. 29, 2010) (VBMS).  Affording the Veteran the benefit of the doubt, the Board finds that the described conduct of VAMC staff would constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the care.  Therefore, compensation under 38 U.S.C.A. § 1151 is warranted.  See 38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Compensation under 38 U.S.C.A. § 1151 for right wrist tenosynovitis is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


